DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on October 28, 2022. Claim(s) 6, 8, 12-13, and 21-35 are pending and examined herein.

Response to Arguments
	In view of Applicant’s amendments, the 112-1st rejection over claims 6, 8, 12-13, and 21-35 have been fully considered and are persuasive. Said rejection is hereby withdrawn.
 	Upon updating the search, Examiner discovered relevant US Patent 11,173,160 commonly owned by the instant assignee. An ODP rejection should have been made earlier in prosecution. At this stage, since said rejection was not necessitated by amendment, prosecution of the application will be re-opened. 
 	In an attempt to expedite prosecution, Examiner reached out to attorney Benjamin Nagasing on November 3, 2022 and suggested filing a Terminal Disclaimer in order to circumvent the new ODP rejection. Applicant did not agree and requested a written Office action. The new rejection is made in the Non-Final Office action below in order to give applicant a chance to respond.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	 Claims 6, 8, 12, 23, and 32-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,173,160. Although the conflicting claims are not identical, they are not patentably distinct from each other. The patented claims are drawn to  a method for treating diffuse intrinsic pontine glioma (DIPG) in a pediatric human subject, comprising administering to the subject a therapeutically effective amount of (16E)-14-methyl-20-oxa-5,7,14,26-tetraazatetracyclo[19.3.1.1(2,6).1(8,12)]-heptacosa-1(25),2(26),3,5,8(27),9,11,16,21,23-decaene (TG02), or a pharmaceutically acceptable salt thereof, in combination with radiation therapy. The instant claims are drawn to a method of treating cancer, wherein the cancer is glioma, diffuse pontine glioma, among others comprising administering the same TG02 compound in the citrate form (claim 6), further administering to the patient an effective amount of radiation therapy (claim 33). 
The patented claims overlap greatly in scope and render the instant claims unpatentable. 

Conclusion
Claims 6, 8, 12, 23, and 32-35 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627